Citation Nr: 1024266	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from April 16, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, assigned a 70 percent evaluation for 
PTSD, effective May 15, 2000.  The Veteran disagreed with the 
evaluation assigned for PTSD.  In May 2005, the Board 
assigned April 16, 1999 as the effective date for a 70 
percent evaluation, but denied the claim for a rating in 
excess of 70 percent for PTSD.  The Veteran appealed these 
determinations to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated April 18, 2006, 
the Court granted a Joint Motion.  

By decisions dated May 2007 and December 2008, the Board 
remanded the claim for a rating in excess of 70 percent for 
PTSD from April 16, 1999 for additional development of the 
record and/or to ensure due process.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

In its December 2008 determination, the Board denied the 
Veteran's claims for an earlier effective date for the award 
of a 70 percent evaluation for PTSD, a total rating based on 
individual unemployability due to service-connected 
disability and for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  Accordingly, this 
decision is limited to the issue set forth on the preceding 
page.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
December 1942 to December 1946.

2.  On June 22, 2010, the Board received notification by the 
RO that the Veteran died in December 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion. Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 
U.S.C. § 5121A, substitution in case of death of a claimant 
who dies on or after October 10, 2008). As provided for in 
this new provision, a person eligible for substitution will 
include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon 
death. Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by 
the Board due to the death of the claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


